Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites the limitation "closure mechanism".  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett, Jr. (U.S. Patent 614,441), hereinafter “Burnett”.
In regards to claim 1, Burnett discloses a hose end pressure regulator, comprising: a pipe (L, A, H) defining a fluid pathway between a fluid inlet (l) and a fluid outlet (h); a closure mechanism including a seat (P)  within the pipe (L, A, H) and a closure element (D) movable between a biased open position spaced apart from the seat (P) that permits fluid to flow through the fluid outlet (h) and a closed position against the seat (P) to inhibit or prevent the flow of fluid through the fluid outlet (h); and a closure resisting mechanism (I) disposed outside of the fluid pathway that applies a closure resistance force to the closure element (D) to prevent the closure element (D) from moving into the closed position against the seat (P) until a predetermined fluid pressure set point is reached.
In regards to claim 2, the pipe (L, A, H) is comprised of a hose adapter portion (threads at l) at one end, a nozzle adapter portion (threads at h) at an opposite end, and a tube portion (A) and a bulb portion (portion of L at M) disposed between the hose adapter portion (threads at l) and nozzle adapter portion (threads at h).
In regards to claim 3, the seat (P) of the closure mechanism (D) is disposed within the bulb portion (portion of L at M) of the pipe (L, A, H).
In regards to claim 4,  the closure resisting mechanism (I) is disposed between an inner wall of the tube portion (A) and an outer wall of the closure element (D).
In regards to claim5, the closure element (D) comprises a hollow tubular piston.
In regards to claim 6, the closure element (D) defines at least a portion of the fluid pathway.
In regards to claim 7, as best understood, the closure mechanism (I) includes a main spring that applies an opening bias force to the closure element (D).
In regards to claim 8, as best understood, the main spring (I) comprises a helical compression spring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Reinholdt et al. (U.S. Publication 2016/0096631), hereinafter “Reinholdt”.
Burnett discloses all of the elements as discussed above.
Burnett does not specifically disclose that the closure resisting mechanism includes a secondary holding spring that applies at least a portion of the closure resistance force to the closure element. However, Reinholdt teaches a pressure regulator wherein a plurality of springs (38 or 48) apply a closure resistance force to a closure element (32 or 42, respectively).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have included a second spring to the closure resisting mechanism of Burnett to provide the spring load and spring rate to maintain a desired outlet pressure as taught by Reinholdt (para. [0024] and [0026]).
In regards to claim 10, Burnett, as modified, discloses that the holding spring comprises a helical compression spring.
In regards to claim 14, see the rejection of claims 1, 4, 6, and 9.
In regards to claim 15, see the rejection of claim 2.
In regards to claim 16, see the rejection of claim 3.
In regards to claim 17, see the rejection of claim 8.
In regards to claim 18, see the rejection of claim 10.
Allowable Subject Matter
Claims 11-13 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753